Exhibit 10.1

 

LOGO [g935425ex10_1pg001a.jpg]

May 1, 2015

Mr. Don Allen

Chief Financial Officer

Saddlebrook Resorts, Inc.

5700 Saddlebrook Way

Welsey Chapel, FL 33543

Re: Loan made available by USAmeriBank (“Lender”) to Saddlebrook Resorts, Inc.
(“Borrower”)

Dear Mr. Allen:

As part of the loan transaction referenced above, your company entered into the
certain Loan Agreement dated June 6, 2014 (the “Loan Agreement”). The Loan
Agreement required, among other things, that the Borrower maintain a Minimum
Debt Service Coverage Ratio as defined on page 10 of the Loan Agreement:

Debt Service Coverage – The Borrower to maintain a minimum Fixed Charge Coverage
of 1.25 to 1.00 tested quarterly on a rolling four quarters basis beginning
March 31, 2014…

We have agreed to modify this covenant so that it shall be tested annually at
fiscal year-end (12/31). This modification is permanent. Nothing contained
herein shall waive or modify any of the other loan covenants or requirements of
the Borrower set forth in the Loan Agreement or any of the other loan documents.

 

Sincerely, LOGO [g935425ex10_1pg001b.jpg] David Manno Vice President USAmeriBank